Title: To James Madison from Noah Webster, 18 July 1801
From: Webster, Noah
To: Madison, James


Sir.
New Haven July 18th. 1801.
I take the liberty of addressing you, in your private character, on a Subject interesting to our common country, & to the happiness of its citizens. I have great confidence in your known candor, & I cannot but hope that your acquaintance with me has left, on your mind, some impressions in favor of mine. My own industry has placed me beyond the reach of want—& I desire nothing of govt for myself, but peace & protection in my just rights. But I ardently desire public tranquillity, & the restoration of harmony among my fellow citizens.
From the first formation of the present National Constitution, I have been one of its most firm supporters—& from the commencement of the present parties, I have been a zealous advocate for administration. Some measures of the year 1798, & the views of certain leading federal men, did not meet my approbation; & from that time, I ceased to be active in defending the measures of administration; altho in general, I approved of them. In 1800, Mr Adams took a decided step to counteract the views of the men, which I believed to be impolitic, & I saw his decision with pleasure—altho I was not wholly pleased with his manner. Knowing however the necessity of supporting govt, & the expediency of making private sacrifices to maintain the authority of law & administration, I was clearly of opinion that the small errors of Mr Adams were not a sufficient ground for the citizens of the United States, to withhold their confidence, & to justify an opposition to his re-election.
When however a change of administration had been made, I determined to acquiesce; & altho the proprietor of two public papers in New York, of extensive & by far the most extensive circulation of any in the city, & of course, having the power to exercise some influence over the public mind, I resolved to throw not a straw in the way of administration, but recommended, thro the medium of the papers, a calm acquiescence & a cheerful support of the new President. This determination was the result of the principle which has guided my conduct thus far in life—to submit to all the lesser evil of govt quietly, & never to weaken the authority of public measures, except for great considerations of policy or unconstitutionality.
Similar was the determination of all my respectable federal freinds in this city. They resolved to let the administration have its full & fair effect; & nothing of a slight & unimportant nature could have altered this determination. But the late removals from office in this & some other states, have surprized & confounded us. We all expected that the chief magistrate would gratify a number of his freinds, & especially place about himself men in whom he has particular confidence, & be assured, Sir, that not a complaint was uttered, until the appointment of forigners to the hig[h]est offices. But when we found that the principle was adopted of making vacancies in subordinate departments, to gratify or reward partizans; & more especially when it was seen that the most meritorious officers were dismissed to make room for characters less meritorious as men & as citizens, & some of them ignorant, unprincipled & even contemptible; what do you imagine must have been our sensations! Let me be more particular in regard to the appointment in this city. The Collector of this port died some weeks before Mr Jefferson came into office. Mr Goodrich was put in the place—a man whose talents & fidelity command universal confidence. The merchants were gratified—& the business of the office perfectly well done. In a few weeks after, he was displacd & Samuel Bishop appointed—an old, infirm man who has held several small offices in this state, but who has become unqualified to perform the duties to public satisfaction. His freinds have long wished him to resign them. This appointment was intended by the advisers of it, to cover a gratification of the son, Abraham—a man who has not been bred to any business, & who has acted as a Clerk to the Courts. Even this mechanical employment he has not been able to exercise to public satisfaction. The records are in disorder. He is a man of no fixed character—volatile—unsteady in business—fickle in political principles—& having, by his boyish or immoral conduct, lost the confidence of his fellow citizens. His writings agt the protection of trade, have made him odious to the people of this city, who live mostly by that business—in short the President could not have selected a man in this state, less qualified to fill the office to satisfaction, than Samuel Bishop. Several mistakes have already been made—goods have been landed without the previous bonds, required by law, & the revenue will be defrauded, unless the merchants choose to give bonds without compulsion—many instances of unreasonable & injurious delay have been suffered in dispatching vessels, thro the ignorance or inattention of the Collector.
Under irritations like these, how is it possible for the people to respect the administration? I appeal to your own judgement to decide on the possible duration of a govt thus administered. This is not the only instance of injudicious appointment; if well authenticated accounts may be relied on—but I limit my remarks to what I know. Judging from the private character of Mr Jefferson, it appears to me, he must be grossly misled by those on whom he relies for information; for I cannot believe he would, in any case, put a man into an office utterly unfit to discharge it, merely to reward a supporter. Indeed it deserves well to be considered whether his advisers here are not under the direct influence of a man who is his Competitor. Such at least is the opinion here.
You may suppose, Sir, that our merchants are so hostile to the present administration, that they would not be pleased with any man for Collector, who does not belong to their own party. If so, be assured of your mistake. Altho they agree in reprobating the principle of changing officers, for party purposes, & altho they were pleased with the former Collector, yet had a respectable capable man been appointed, even tho one of Mr Jeffersons supporters, no complaint would have been made. For this assertion, I pledge my honor. They would have been well satisfied for instance, with Majr. Munson, one of the same political party, with Mr Bishop, an officer of merit in the revolution war & now Surveyor of the port. But to remove from office, a man of talents & respectability, who hazarded his life to save this town in 1779, & to put in a man who has no claim, nor the necessary qualifications for the office, is extremely displeasing, to all our good citizens, who are not biassed by party considerations—disgusting to every ship-owner in the City—& tends very much to bring administration into Contempt.
I am the more surprized at the appointment in New Haven, as it is the boast of what is called the “republican party,” to consult the will & happiness of the people. But the only “people,” directly concerned in the Collector’s qualifications are the merchants—& these are to a man displeased even to indignation. Whatever confidence the President may have in his friends, in New England it will be his policy not grossly to displease his enemies. These words are here used solely in reference to parties; for you may rest assured that he has no personal enemies among us—& his political opposers, would, I pledge my word, be his best & his ablest supporters, under a prudent & accommodating use of his powers. It is the universal wish of our citizens to maintain the present constitution & preserve it free & unimpaired. There is no wish to adridge [sic] the personal freedom of men, or to enlarge or change the powers of govt, as the democratic writers pretend. New England is all republican—but our habits are formed—& our citizens believe that the moral, & religious institutions of our country, which have contributed to form those habits of subordination which distinguish this portion of the Union, are essential to their peace, tranquillity, freedom & happiness. They are alarmed at the new sophistical doctrines propagated by the reformers of Europe—which some of our “republicans” here profess to believe, & which our more respectable citizens consider as dangerous heresies. As to a party under british influence, or in favor of monarchy, unless a very few perhaps may Come under those descriptions, this is a bugbear raised to alarm the credulous & ignorant: No man of sense believes it to exist.
July 20th. Since the foregoing was written, I have seen the President’s answer to the remonstrance of the merchants. I find he justifies the appointment on the following grounds.
1st.  Mr Goodrich’s late appointment.
2d.  The confidence placed in Mr Bishop by this state.
3d.  The propriety of distributing offices more equally among the parties.
On the first point, he seems to err, in considering the appointment made to intercept the purposes of the new administration. Mr Austin died 4 weeks before Mr Jefferson came into office; & I appeal to you Sir, to determine whether it was not the duty of Mr Adams immediately to supply the vacancy. I conceive he would have been unjustifiable in leaving the vacancy to his successor.
With regard to the confidence placed in Mr Bishop by the state, if enough has not been said already, let me add, that the offices he holds, he has exercised for a long period of years, & they are of no difficulty; but he is so infirm, that he manifests a declining ability to exercise them—his weakness of mind, his delay & inattention are such as to be obvious, & it is in contemplation to leave him out of office, even where the business is almost mechanical. How unfit then must he be for a new office the duties of which are complex & difficult! To show you this in a strong light, take a few facts. When he received his commission, his son Abraham was absent—& being applied to on business by a merchant, he refused to open the letter, until Abraham returned, which was not till the next day. In consequence of which, a vessel was delayed two days for want of papers. When the son returned, one of his first acts was to grant a permit to land goods, unbonded, in violation of the law; neither the father nor the son having the least knowlege of the business. The father can do no business without the son, & the son is often absent; & no longer ago than last saturday, a merchant was unable to do business at the office, because the son was absent.
With respect to the propriety of correcting a monopoly of offices by one party, I have only to remark, that when most of our officers received their appointments, there was but one party in the State; & still the friends of the present administration form a small party in numbers—still smaller in respectability. A few only of its supporters are men to whom important offices can be safely confided. In Mr Kirby, the president has selected one agt whose character & qualifications no man will object—all that we can say is, that there was no nec[e]ssity for the change—the difference of respectability is in favor of the former Supervisor Col Chester—a man selected by Genl Washington for his excellent character & valuable revolutionary services. Indeed it was hardly possible to change the officers in this state, but for the worse. And whatever may be the President’s opinion, his removals here will not strengthen his party, nor gain the public approbation. On the other hand, his appointment in New Haven will disgust some of his own friends. The merchants in this city are a respectable body of men, not actuated by passion or moved by slight causes. That every man of that character should remonstrate agt an appointment, is a proof that something is wrong. Indeed, Sir, you may be assured, the President is misled, by placing confidence in men who are undeserving of it. I believe that one source of his information is extremely corrupt. If however the President will place more confidence in a few hungry office seekers, or disgusted men, than in the collective voice of nearly all the respectable inhabitants of this city, the responsibility rests with him. You know too much of man, Sir, not to believe me, when I suggest the danger of thus forcing officers upon any part of the community. I have never heard the merchants lisp a syllable on the subject of eluding the revenue laws; but I submit it to your good sense, whether a perseverance in opposition to the united wish of the merchants, to gratify a handful of partizans, who have no connection with trade, & very few of them, much property, will not endanger the revenue—& how is it possible for officers, who are hated, to insure the execution of the laws agt the combined resolution of merchants & seamen!
I submit these facts & reflections to you, with a frankness that proceeds from a sincere & honest zeal; in hopes that your influence may be exerted to heal the divisions of our country. I formerly contracted a high respect for your talents & character; a respect which a difference of political opinions has not impaired. I have full confidence in your best disposition to serve the public, & promote our essential interests. With these declarations, accept an assurance of my regard for your personal welfare & happiness, from Sir, your Obedt hume Servt
Noah Webster.
 

   
   RC (DLC). Docketed by Wagner as received 1 Aug.



   
   For Webster’s earlier association with JM, see PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 8:96–97 and n. 1.



   
   William Munson was a New Haven merchant (Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 1:543 n. 9).



   
   Jefferson justified his appointments policy in a public letter to New Haven merchants (Jefferson to Elias Shipman and others, 12 July 1801, Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:67–70).


